Citation Nr: 0714275	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  00-24 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968 and died in February 1991.  The appellant is his 
widow.  

The Board of Veterans' Appeals (Board) observes that the 
veteran's original claims folder is missing, and not all 
records have been associated with the rebuilt folder.  Based 
on information in Board decisions dated in June 2001, March 
2004, and May 2006, it appears the appellant filed a timely 
appeal of a May 2000 determination of the Regional Office 
(RO) that denied her claim for death pension benefits.  She 
filed an appeal of the June 2001 Board denial with the United 
States Court of Appeals for Veterans Claims which, by Order 
dated July 16, 2003, vacated the Board's June 2001 decision.  
In the March 2004 decision, the Board remanded the claim to 
ensure due process and to obtain additional information.

This case was most recently before the Board in May 2006, 
wherein the appellant's claim was remanded to ensure due 
process and for additional development of the record.  The 
case has been returned to the Board for appellate 
consideration.


FINDING OF FACT

The appellant's annual income exceeds the maximum annual 
income for death pension benefits for a surviving spouse 
without children.




CONCLUSION OF LAW

The criteria for entitlement to death pension benefits have 
not been met.  38 U.S.C.A. §§ 1541, 5103A, 5107(b), 5108 
(West 2005); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.15, 3.102, 3.159, 
3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including the division of responsibility between the 
claimant and VA in obtaining the supporting evidence, 
and providing an opportunity to submit any relevant evidence 
in the claimant's possession.  There is also a requirement 
that VCAA notice, to the extent possible, be provided prior 
to initially adjudicating the claim, and that VA explain why, 
on occasions when this is not done, it is nonetheless 
nonprejudicial and therefore, at most, harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  On multiple occasions, the RO requested that the 
appellant provide additional information in order to enable 
the RO to more fairly determine whether she could be entitled 
to death pension benefits.  In particular, the RO advised the 
appellant that her children could be excluded from a 
determination of her countable annual income if including 
such income would present a hardship and that her 
unreimbursed medical expenses could be considered in 
determining her annual income, and requested that she should 
submit evidence of such hardship and unreimbursed medical 
expenses.  However, she did not respond to the RO's request.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The duty 
to assist is not always a one-way street.  If a claimant 
wants help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining the putative evidence. 

Therefore, further discussion of the VCAA is not required.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  



Legal Criteria

The appellant contends she is eligible for death pension 
benefits.  

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002).  
An appellant is entitled to these benefits if the veteran 
served for 90 days or more, part of which was during a period 
of war; or, if the veteran served during a period of war and 
was discharged from service due to a service-connected 
disability or had a disability determined to be service-
connected, which would have justified a discharge for 
disability; and, if the appellant meets specific income and 
net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. § 3.271(a).  Exclusions from income include 
the expenses of the veteran's last illness and burial and for 
the veteran's just debts, debts not incurred to secure real 
or personal property, if paid by the appellant.  38 C.F.R. § 
3.272(h).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  

Analysis

The Board notes that the RO, in a November 2005 statement of 
the case (SOC) calculated the appellant's entitlement to 
death pension benefits utilizing the appellant's 2000 monthly 
Social Security Administration (SSA) benefits for herself and 
utilizing the maximum annual rate of improved death pension 
benefits for her four dependent children.  However, the Board 
has obtained more recent income information and the evidence 
of record shows that the appellant's children are no longer 
dependents for VA purposes.  

In September 2003, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Application).  The Application reported that the appellant 
had been receiving $1323 in monthly SSA payments for herself 
and $706 in SSA benefits for her then-minor son.  More recent 
SSA records show that she received $1512.20 per month in 
benefits as of December 2004, with a Medicare premium of 
$78.20.

The appellant's countable annual income of $17,208 per year 
exceeds the $6814 limit set by law for a surviving spouse 
without any children in 2004.  This figure is derived by 
subtracting the appellant's stated expenses (Medicare 
premiums of $78.20 per month) from the appellant's total 
income (12 months of Social Security income at $1512.20 per 
month).  Even if the appellant's children were considered 
dependents for VA purposes, the appellant's annual countable 
income would still exceed the $14123 limit set by law for a 
surviving spouse with four children in 2004.

As such, the appellant's countable income, at $17,208, 
exceeded the $6814 threshold for 2004 for meeting the 
relevant eligibility requirements.  The appellant has not 
since submitted a Medical Expense Report (VA Form 21-8416) or 
Improved Pension Eligibility Verification Report (VA Form 21-
0518-1) demonstrating a change in her income or medical 
expenses.  Therefore, the appellant is not entitled to death 
pension benefits. 


ORDER

The claim for death pension benefits is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


